Luke, J.
1. The 3d special ground of the motion for a new trial alleges error because of improper remarks of the solicitor-*793general in his argument to the jury; and counsel for plaintiff in error, in support of this ground, cites the cases of Minor v. State, 120 Ga. 490 (48 S. E. 189), and Cæsar v. State, 125 Ga. 6 (53 S. E. 815). The case under consideration differs from the cases cited, in that the evidence in this ease absolutely demanded the verdict returned; and therefore the improper argument of the solicitor-general could not and did not injure the defendant’s cause. See Hagar v. State, 71 Ga. 167, and citations.
■ 2. The other grounds of the motion are without merit, and the judgment is

Affirmed.


Broyles, G. J., and Bloodworih, J., concur.